Name: Council Regulation (EEC) No 2334/92 of 7 August 1992 amending Regulation (EEC) No 3906/89 in order to extend economic aid to include Slovenia
 Type: Regulation
 Subject Matter: cooperation policy;  social affairs;  economic structure;  Europe
 Date Published: nan

 Avis juridique important|31992R2334Council Regulation (EEC) No 2334/92 of 7 August 1992 amending Regulation (EEC) No 3906/89 in order to extend economic aid to include Slovenia Official Journal L 227 , 11/08/1992 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 19 P. 0268 Swedish special edition: Chapter 11 Volume 19 P. 0268 COUNCIL REGULATION (EEC) No 2334/92 of 7 August 1992 amending Regulation (EEC) No 3906/89 in order to extend economic aid to include SloveniaTHE COUNCIL OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Regulation (EEC) No 3906/89 (3), provides for economic and humanitarian aid to support the process of economic and social reform in a number of Central and Eastern European countries; Whereas the countries qualifying for such aid are listed in the Annex to the said Regulation; Whereas, as a result of Slovenia's becoming independent, this new state should be included in the list of eligible countries in order to allow it to continue to receive aid under the arrangements set up by Regulation (EEC) No 3906/89 which have been extended, since 17 September 1990, to include Yugoslavia, HAS ADOPTED THIS REGULATION: Article 1 The following country shall be included in the Annex to Regulation (EEC) No 3906/89: 'SLOVENIA'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 August 1992. For the Council The President N. LAMONT (1) OJ No C 120, 12. 5. 1992, p. 26. (2) Opinion delivered on 9 July 1992 (not yet published in the Official Journal). (3) OJ No L 375, 23. 12. 1989, p. 11. Regulation as last amended by Regulation (EEC) No 3800/91 (OJ No L 357, 28. 12. 1991, p. 10).